DETAILED ACTION
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hanging portion (claim 9), snap fasteners (claim 11), two piece waist band (claim 25), front waist band (claim 25), and rear waist band (claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1154.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informalities:
The line for the front fixing plate 135 in Figure 3 appears to be pointing to the battery 160 instead.
The line pointing to the first flexible supporting portion 354 points to the border of the first unidirectional flexible plate 331 instead of a component between the first unidirectional flexible plate 331 and first soft band 341.
The line pointing to the second flexible supporting portion 356 points to the border of the second unidirectional flexible plate 332 instead of a component between the second unidirectional flexible plate 332 and second soft band 342.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Specification
The disclosure is objected to because of the following informalities:
In line 1 of paragraph 5, “in some example embodiment” should read --in some example embodiments—in order to correct the typographical error.
In line 1 of paragraph 89, “diving module" should read --driving module--in order to correct the typographical error.
 Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  
 In claim 6 line 2, “in a direction vertical with respect to the ground and flexible with respect to a direction horizontal to the ground" should read --in a vertical direction with respect to the ground and flexible in a horizontal direction with respect to the ground-- in order to correct the typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19, 21, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the phrase "further comprises: a fixing plate” in lines 1-2 is confusing as to whether the claimed fixing plate is the same as or in addition to the fixing plate of the preceding claims. The examiner has interpreted this claim to mean the fixing plate of the preceding claims instead of an additional fixing plate.
Regarding claim 14, the phrase "hard layer comprises: a unidirectional flexible plate in the soft layer" in line 2 is unclear because the “hard layer” and “soft layer” of claim 1 line 6 are recited as separate layers.
Regarding claim 21, the phrase “iliac crest pad comprises:…a first connecting portion hinge” is unclear whether the first connecting portion is a hinge or if a hinge is formed between the first connecting portion and the driving module mounting portion.
Claim 29 recites the limitation "the fastener" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 15-19 are also rejected under 35 U.S.C. 112(b) due to their dependence on a rejected base claim.

 Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 
 Claims 1, 3, 20, 22, and 25-26 are rejected under U.S.C. 102(a)(1), as being anticipated by Fujil (U.S. Publication No. 2006/0258967).
Regarding claim 1, Fujil discloses (Figure 2) a pelvis fixing device (walking assistance device) with a rear fixing module (4) configured to enclose a side surface and a rear surface of a waist of a user, the rear fixing module including a driving module mounting portion (9) configured to support a driving module (3) mounted thereto (paragraph 36, lines 6-15). Fujil discloses a front fixing module (5, 6, and 16) configured to enclose a front surface of the waist of the user, the front fixing module including a soft layer (6) and a hard layer (5 and 16) (paragraph 26 lines 1-2, and paragraph 28 lines 1-7). Fujil further discloses that the hard layer is configured to connect to the rear fixing module (bases 14 of hard layer connects to belt joints 13 of rear fixing module) such that a closed loop is formed around the waist of the user (paragraph 28, lines 1-7).
Regarding claim 3, Fujil discloses (Figure 2) that the rear fixing module (4) comprises a back support portion (11) configured to support a back of the user; and at least two rigid frames (arms between back support 11 and power transmitter 9) each including one of the driving module mounting portions 9 (paragraph 27 lines 1-17). Fujil further discloses that the at least two rigid frames are configured to connect first and second ends of the back supporting portion to first and second ends of the hard layer (belt joints 13 of arms connecting to bases 14 of hard layer), respectively to form the closed loop (paragraph 28 lines 1-7). 
Regarding claim 20, Fujil discloses iliac crest pads (20) between the rear fixing module and the front fixing module, and that the pads are detachable from the inner lining in the front fixing module (paragraph [0007]).
Regarding claim 22, Fujil discloses (Figure 1) a motion assistance apparatus (walking assistance device) comprising a driver (3) configured to generate a power to assist a motion of a user, a support (2) connected to the driving module, the support configured to support a portion of the user (paragraph 25, lines 3-10). Fujil discloses a pelvis fixing device (1), which includes a rear fixing module (4) (paragraph 26, lines 102) including a driver mounting portion (9) configured to support the driver (paragraph 36, lines 6-15), and a front fixing module (5, 6, 16) connected to both ends (13) of the rear fixing module (paragraph 26 lines 1-2, and paragraph 28 lines 1-7). Fujil further discloses that the front fixing module including a dual layer structure of a soft layer (6) and a hard layer (5 and 16) having different rigidnesses (soft layer comprised of padding, hard layer comprised of belts. See paragraphs 8 and 9, respectively).
Regarding claims 25-26, Fujil discloses (Figure 1) a fixing device (walking assistance device) comprising a two-piece waist band (1) configured to enclose a waist of a user and support at least one driver (3) mounted thereto (via drive source mount 9) (paragraph 36, lines 6-15). Fujil discloses that the two-piece waist band includes a front waist band (5, 6, 16) including a dual layer structure of an inner soft layer (6) and an outer hard layer (5 and 16). The soft layer is configured to contact the wearer through pads 21, and the hard layer is configured to suppress deformation of the front waist band in response to torque generated by the at least one driver (paragraph 12, lines 7-14). Fujil discloses a rear waist band (4) comprising a back support (11) configured to support a back of the user (paragraph 27 lines 16-17). Fujil further discloses that the rear waist band is configured to connect to the outer hard layer through the use of at least two rigid frames (arms between back support 11 and power transmitter 9) connecting to the first and second ends of the hard out layer (bases 14) such that a closed loop is formed around a waist of the user (paragraph 28 lines 1-7).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Hagan (U.S. Patent No. 5,152,443).
Regarding claim 2, Fujil shows in Figure 1 a pelvis fixing device (1) with a hard (5 and 16) and soft layer (6). Fujil does not disclose that the hard layer is rigid in a vertical direction relative to the waist of the user and flexible in a back-and-forth direction relative to the waist of the user. However, Hagan teaches a pelvis fixing device (utility belt 20, Fig. 1) having a hard layer that is "rigid in a vertical direction" and "substantially flexible in a horizontal plane" (Col. 3 line 68 and Col. 4 line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hard layer of Fujil to be rigid in the vertical plane but flexible in the horizontal plane as taught by Hagan in order to provide the wearer with full flexibility (including an unencumbered striding motion) while also allowing the belt to carry large loads (Hagan, Col. 3, lines 63-68).
 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Heinze (U.S. Patent No. 5,690,609).
Regarding claim 4, Fujil shows in Figure 2 a soft layer (6) comprised of a first soft band and second soft band, each having a first side (end having iliac crest pads 20) and second side (end near belt buckle 16), where the first side of each is attached to the rear fixing module (connected to hard layer 5,16 which is connected to the rear fixing module 4 at belt joints 13) (paragraph 28 lines 1-7). Fujil does not show that the second side of the first soft band is detachable from the second side of the second soft band. However, Heinze teaches (Figure 1) a fixing device (support belt system, Fig. 1) having a first and second side, where the second side of the first soft band (20) is detachable from the second side of the second soft band (30) through the use of hook and loop fastener material (Col. 2 lines 53-57). See the annotated Figure 4 of Heinze below for clarity.
[AltContent: textbox (Fig. 4)]
    PNG
    media_image1.png
    405
    589
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second soft bands of Fujil to detachably connect the second sides of the first and second soft bands as taught by Heinze in order to allow the pads to be adjustable for different waist sizes, as the amount of overlap of the second sides of the two soft pads can be easily adjusted using the hook and loop fasteners (increase in overlap for smaller waist sizes, decrease in overlap for larger waist sizes).

Claims 5, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Bremer (U.S. Patent No. 6,702,770). 
Regarding claim 5, Fujil discloses a hard layer (5 and 16) and a soft layer (6), but does not disclose that the hard layer comprises a fixing plate at a center of the soft layer and a unidirectional flexible plate configured to detachably connect the fixing plate. However, Bremer teaches an alternative configuration of the fixing device (Figure 5) having a hard layer comprising a fixing plate (14) at the center of the soft layer (20) and a unidirectional flexible plate (adjustable straps 60) detachably connected to the fixing plate 14 through locks (buckles 62) mounted on the fixing plate  (Col. 4, lines 32-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fujil so that, instead of the buckle (Fujil Figure 2, 16), the hard layer includes a centrally located fixing plate and unidirectional flexible plate (Bremer Figure 5, front panel 14 and locking straps 60), as taught by Bremer, as an alternative means for supporting the front fixing device around the user in a detachable manner which prevents the soft layer from deforming from the use of the driver and allows for versatile and secure size adjustment due to the small teeth and grooves of the ratcheting system (60, 62) of Bremer.  
Regarding claims 27 and 28, Fujil discloses (Figure 2) a front waist band (4) with an outer hard layer (5, 16) comprising two straps (each consisting of a belt 15, buckle 16 and bases 14) connecting on the first end to the front waist band (4) at belt joints (13), and a second end (16)  Fujil does not disclose that the second end of each strap has a plurality of flexible ribs spaced apart from each other in a longitudinal direction, and does not disclose a fastener configured to connect to one of the plurality of flexible ribs in each of the two straps such that a circumference of two-piece waist band varies based on which of the plurality of flexible ribs is connected to the fastener. However, Bremer (Fig. 4-6) teaches two straps (60) having ribs (ratchet teeth) on the second end of the strap, spaced apart from each other in a longitudinal direction, as well as a fastener (62) that connects to one of the ribs and allows for adjustment of the circumference of the waist band (Col. 4, lines 36-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two outer hard layer straps of Fujil to incorporate ribs and fastener as taught by Bremer in order to allow for secure tightening of the device, to prevent the soft layer from deforming due to movement of the driver, and allow for versatile size adjustment due to the plurality of teeth and grooves.
 
Claims 6-9, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Bremer as applied to claims 5 and 27-28 above, and further in view of Vernon (U.S. Patent No. 5,394,571).
Regarding claims 6 and 24, the modified device of Fujil discloses all elements of the current invention as stated above including a unidirectional flexible plate comprising a flexible plate body having a first and second end, where the first end is connected to rear fixing module (18) through pinholes (50), and the second end extends lengthwise along soft layer (20). Fujil in view of Bremer does not disclose that the unidirectional plate is rigid in a vertical direction with respect to the ground and flexible in horizontal in a direction horizontal with respect to the ground. However, Vernon teaches (Figure 3) a unidirectional flexible plate (35) “which is flexible in a horizontal plane but relatively rigid in a vertical plane” (Col. 3, lines 53-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fujil so that the unidirectional flexible plate is rigid in the vertical direction as taught by Vernon in order to allow the waist section to be adjusted (flexible in the horizontal plane), while also ensuring that after the adjustment is made, the unidirectional flexible plate will remain securely tightened around the user's waist and withstand the torque generated by the driver.
Regarding claim 7, modified Fujil discloses the flexible plate body has ribs (ratchet teeth) elongate in a direction perpendicular to the longitudinal direction of the flexible plate body (see Bremer Fig. 5-6).   
Regarding claim 8, modified Fujil discloses hard layer comprises a length adjusting portion (62 Bremer) provided in the fixing plate to adjust a fastening length of the unidirectional flexible plate (see Fig. 6 Bremer).
Regarding claim 9, modified Fujil discloses the unidirectional plate includes a plurality of flexible plate ribs (ribs 60 Bremer) spaced apart from each other in the longitudinal direction of the flexible plate body (see Fig. 6 Bremer).
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Bremer and Vernon as applied to claims 5-9 above, and further in view of Yagi (U.S. Publication No. 2014/0212243).
Regarding claim 10, the modified device of Fujil discloses all elements of the claimed invention above including a battery configured to provide power to at least the power driving module  (Fujil, paragraph 27 lines 1—14) and a fixing plate (Bremer, 14 in Fig. 5) located at the front surface of the user. Fujil in view of Bremer and Vernon does not disclose that the battery is on a front surface of the fixing plate. However, Yagi teaches (Figure 1B) a battery housed in a control unit 23 which is on the front surface of fixing plate 15 (paragraph 127 and paragraph 129 lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing plate of Fuji in view of Bremer and Vernon to include a battery on the front surface of the fixing plate as taught by Yagi so the battery can be changed easily by the user while wearing the device.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Bremer, Vernon, and Yagi as applied to claim 10 above, and further in view of Costanzo (U.S. Patent No. 3,407,818).
Regarding claims 11-13, modified Fujil all elements of the claimed invention above including a battery attached to the fixing plate (Yagi paragraph [0127] and paragraph [0129] lines 1-8), where the fixing plate is at a center of the front surface of the waist of the user such that the battery is configured to attach to the front surface of the waist (see attachment of battery to front surface of waist in Fig. 1B Yagi), but does not disclose that fixing plate comprises a seat in which the battery is seated and a battery attachment portion on one side of the seat, wherein the battery is detachably connected to the battery attachment portion via snap fasteners. However, Costanzo teaches (Fig. 1) a battery seat (area between fasteners 20A and 19A), and a battery attachment portion on one side of the seat (20A and 19A), wherein the battery is detachably connected to the battery attachment portion via snap fasteners (20A connects to 36, 19A connects to 35) (Col. 4 lines 17-25, and Col. 5 lines 42-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing plate of Fuji in view of Bremer, Vernon, and Yagi to incorporate the battery seat and attachment portion taught by Costanzo in order to make the batteries easier to connect and disconnect for quick battery replacement (Costanzo, Col. 2 lines 66-73 and Col. 3 lines 1-2).
  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Castellanos (U.S. Patent No. 5,129,647).
Regarding claim 14, Fujil discloses the hard layer comprises a unidirectional plate (upper belt 15U and lower belt 15L of Fujil), but does not disclose the unidirectional flexible plate running within the soft layer.
However, Castellanos teaches (Fig. 1-2) a unidirectional flexible plate (belt 10) and soft layer (pads 20) wherein the unidirectional flexible plate running within the soft layer wherein at least a portion of the hard layer is configured to be inserted in the soft layer (portion of belt 10 inserted in channel 26 of soft layer 20, and therefore running within).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujil such that the unidirectional flexible plate is running within the soft layer, as taught by Castellanos, for the purpose of providing a guide for connecting both ends of the hard layer together, and to provide a secondary fastener between the soft layer and hard layer for when the hook and loop fasteners of the soft and hard layers of Fujil become worn out.
Regarding claim 15, modified Fujil discloses a flexible plate supporting portion (belt channel 26 of Castellanos) configured to support the unidirectional flexible plate so that the unidirectional flexible plate slides in a longitudinal direction of the soft layer (see Fig. 2 and Col. 6 lines 58-62 of Castellanos).
Regarding claim 16, modified Fujil discloses the flexible plate supporting portion comprises: a fabric tunnel (belt channel 26 of pad 20 of Castellanos) provided in longitudinal direction of the soft layer, the fabric tunnel configured to have the unidirectional flexible plate inserted therein (see Fig. 1-2 and Col. 5 lines 41-53 Castellanos), and at least one stiffener (loop eye 46 Fig. 1 Castellanos), but does not disclose plurality of stiffeners spaced apart from each other in a longitudinal direction of the fabric tunnel. However Castellanos further teaches (Fig. 1-2) a plurality of stiffeners (loops eyes 49) spaced apart from each other in a longitudinal direction of the fabric tunnel (each loop eye is secured to a pad 20 and thereby spaced apart from each other in a longitudinal direction, see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fujil to include a plurality of additional stiffeners, as taught by Castellanos, for the purpose of ensuring the unidirectional flexible plate remains straight and allowing a user to attach exercising means to the pelvis fixing device to improve therapy to the user (Col. 6 lines 60-68 Castellanos).
 
 Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Castellanos (U.S. Patent No. 5,129,647), and further in view of DeLuca (US 2016/0025186) and Costanzo (US 3,407,818).
Regarding claim 17, modified Fujil discloses a soft layer comprising a lining configured to contact front surface of waist of user (lining 6 of Fig. 2 Fujil), but does not disclose an upper configured to enclose the lining and including a material having less flexibility than the lining, and a battery fastening portion on the upper configured to fasten a battery thereto.
However, DeLuca teaches (Fig. 2) an upper portion (10) more rigid than the lining (made of polyurethane foam that is strong yet flexible, Col. 12 lines 1-3) and an inserting slot (2) connected to the opening of the fabric tunnel housing the drawstring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fujil to include an upper and inserting slot, as taught by DeLuca, for the purpose of increasing resistance of the soft layer to the driving motion, and to keep the unidirectional plate secure and tight inside the fabric tunnel but also accessible to the user via the inserting slots.
Modified Fujil discloses an upper portion and a battery used to power a driving portion, but does not disclose that the upper comprises a battery fastening portion. However, Costanzo teaches a battery fastening portion on the outer portion of the soft layer (10B) comprised for fasteners, (20A and 19A, see Col. 4 lines 22-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fujil to include a battery fastening portion, as taught by Costanzo, for the purpose of making the battery accessible to the user by being on the outer surface of the waist device.
Regarding claim 18, modified Fujil discloses a first inserting slot (slot 35 proximal to buckle 55 of Castellanos) configured to receive the unidirectional flexible plate, the first inserting slot being connected to an entrance portion of the fabric tunnel (portion of belt channel 26 adjacent to first inserting slot 35, see Annotated Fig. 2 of Castellanos below).
 
    PNG
    media_image2.png
    420
    728
    media_image2.png
    Greyscale

Regarding claim 19, modified Fujil discloses second inserting slot (slot 35 proximal to buckle 55, see Annotated Fig. 2 of Castellanos above) connected to an exit portion of the fabric tunnel (portion of belt channel 26 adjacent to first inserting slot 35, see Annotated Fig. 2 of Castellanos) and an additional fastening portion (bases 14 of hard layer of Fujil and bolts to be inserted through the holes of bases 14, see paragraph [0028] Fujill) configured to connect the unidirectional flexible plate to the rear fixing module through the second inserting slot (paragraph [0028] and Fig. 1-2 of Fujill).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Killian (U.S. Patent No 9,216,130).
Regarding claim 21, Fujil discloses (Figure 2) iliac crest pads (20) between the rear fixing module and the front fixing module, and that the pads are detachable from the inner lining in the front fixing module (paragraph 7, lines 1-2) but does not disclose that the iliac crest pad is comprised of a first connecting portion hinge connected to the driving module mounting portion. However, Killian teaches iliac crest pads (50) connected to the driving module mounting portion (10) through a hinge (52) (Col. 4 lines 66-67, and Col. 5 line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iliac crest pads of Fujil to incorporate a hinge connection to the driving module mounting portion as taught by Killian in order to help support the position of the driving mounting module portion relative to the user's body (Col. 4 lines 66-7 and Col. 5 lines 1-4).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Jordan (U.S. Publication No. 2005/0111174).
Regarding claim 23, Fujil discloses all elements of the current invention including front fixing module, but does not disclose a battery in the front fixing module. However, Jordan teaches (Fig. 12) a battery (12) in the front fixing module (13) (paragraph 136 lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front fixing module of Fujil to incorporate a battery in the front fixing module in order to protect the battery from the environment while also allow the battery to be changed easily because it is at the front of the user.
    
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujil in view of Bremer as applied to claim 27 above, and further in view of Costanzo.
Regarding claim 28, Fujil in view of Bremer discloses all elements of the current invention including a battery configured to provide power to at least one driver, but does not disclose a fastener configured to hold a battery at the front of the waist of the user. However, Costanzo teaches (Figure 1) snap fasteners (19A and 20A) that hold the battery (23) at the front of the waist of the user (Col. 5 lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front surface of Fujil in view of to incorporate a battery connected with a fastener to the front of the user as taught by Costanzo in order to make the battery easily accessible to the user.
 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,052,012. 
 Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 1
1. A pelvis fixing device comprising: 

a rear fixing module configured to enclose a side surface and a rear surface of a waist of a user, the rear fixing module including a driving module mounting portion configured to support a driving module mounted thereto, a first rigid frame and a second rigid frame configured to be connected to the rear fixing module, the first rigid frame and the second rigid frame extending in different directions from the rear fixing module; 

a front fixing module configured to enclose a front surface of the waist of the user, the front fixing module including a soft layer and a hard layer, the hard layer configured to connect to the rear fixing module such that closed loops are formed around the waist of the user, 

the hard layer being rigid in a vertical direction relative to the waist of the user and flexible in a back-and-forth direction relative to the waist of the user, the soft layer including a first soft band and a second soft band each having a first side and a second side, the first side of the first soft band being directly attached to the first rigid frame, the first side of the second soft band being directly attached to the second rigid frame; and a band fastening portion configured to attach the second side of the first soft band to the second side of the second soft band, wherein the soft layer extends from the rear fixing module, wherein the hard layer includes a fixing plate at the soft layer, a first unidirectional flexible plate and a second unidirectional flexible plate, the fixing plate including a first length adjusting portion and second first length adjusting portion to adjust a fastening length of the first unidirectional flexible plate and the second unidirectional flexible plate, respectively, wherein a first side of the first unidirectional flexible plate is configured to be connected to the first rigid frame, and a second side of the first unidirectional flexible plate is configured to be connected to the first length adjusting portion, wherein a first side of the second unidirectional flexible plate is configured to be connected to the second rigid frame, and a second side of the second unidirectional flexible plate is configured to be connected to the second length adjusting portion, wherein the first soft band and the second soft band overlap each other in the back-and-forth direction relative to the waist of the user, and wherein the first unidirectional flexible plate and the second unidirectional flexible plate overlap each other in the back-and-forth direction relative to the waist of the user.
A pelvis fixing device comprising: 

a rear fixing module configured to enclose a side surface and a rear surface of a waist of a user, the rear fixing module including a driving module mounting portion configured to support a driving module mounted thereto; and 

a front fixing module configured to enclose a front surface of the waist of the user, 
the front fixing module including a soft layer and a hard layer, the hard layer configured to connect to the rear fixing module such that a closed loop is formed around the waist of the user.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
For dependent claims 2-29, the recited limitations are contained in patent claims 2-14, respectively.
 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamaya (U.S. Publication No. 2012/0316477) discloses a walking assistance device comprising a waist frame, belts, drivers, and a battery housed in the back.

Chatman (U.S. Patent No. 5,378,225) discloses a massaging device with a battery on the front portion.
	
Palmer (U.S. Patent No. 6,533,739) discloses a chest brace with a unidirectional plate with ribs and grooves on one end and a fixing plate. 
	
Lee (U.S. Patent No. 9,107,753) discloses a belt with iliac crest pads with soft inner and rigid outer sides. 

Kolb (U.S. Patent No. 4,761,834) discloses a hip and pelvis assembly with detachable iliac crest pads.
	
Mayes (U.S. Publication No. 2013/0021788) discloses an electronic belt with batteries located on the front surface of the front fixing plate.

Miller et al. (U.S. Patent No. 1,031,142) discloses a soft layer with stiffeners.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785